Title: John Quincy Adams to Charles Adams, 1 August 1797
From: Adams, John Quincy
To: Adams, Charles


        
          My dear Brother.
          London 1. August 1797.
        
        Upon my arrival at this place, about three weeks since, I received your kind letter of June 8th: which was the first line, I have had from you these many months, and it needed not that circumstance to render it highly valuable. You do not however mention in it the receipt of several letters, which I have written you, and which I hope have not miscarried in the conveyance. Among the rest, that of 29 December of the last year was of a nature to require some notice of its contents, as it related particularly to my affairs in your hands. It gave you an authority to draw on me for 2000 Dollars provided you could place such a sum to good advantage, in a proper and legal manner. I have never received any answer to it whatever, and know not whether you have drawn for the money or not.— I requested you to direct the payee of the bills, in case they should come after my departure from Holland, to make application to Messrs: W & J Willink at Amsterdam, who would discharge them on my account. I have accordingly left such directions with them, when I came away.— But if you should not yet have drawn, when you receive this letter, it will be best to draw the bills themselves on Messrs: Willink to be paid on my account, which they will duly honour. And I wish to suggest to you once more, the expediency of your mentioning business rather more frequently than you have hitherto done.
        I should even at this time be glad to know how a small further sum might be disposed of beneficially, but cannot expressly authorise you to draw for any thing more, for want of proper, minute and precise information.
        I had not heard of the death of our Grandmother and of our Cousin Mary Smith, until the receipt of your letter. The former had lived to such a great age, and had seen her Son raised by his merit to such an eminence, that she must have quitted this life, without reluctance. For Mary Smith, her friends might hope a longer date & a more fortunate lot.
        The appointment to Berlin, which your letter speaks of, is not an agreeable one to me, nor should it ever have taken place with my

consent. I shall go however as it is required of me, and am only waiting for my orders.
        The Jacobins you tell me, are not pleased with my official communications that have been published, and Mr: Livingston can compare them to nothing but the speech of the Director Barras to Mr: Monroe.
        My old Schoolfellow Bache has become too thorough-bred a democrat to suffer any regard for antient friendship, or any sense of generosity for an absent enemy, to suspend his patriotic scurrility. These people have improved upon the doctrine of Mandeville. He only contended that private vices were public benefits, but their theories and still more their practice, makes public virtue essentially consist of the most detestable private vices.— As for Mr: Livingston’s comparison, from whom it would have given me severe mortification to have heard it made; but those men would not have made it, however they might have disapproved the tenor of my communications. Had they meant a violent attack upon a man, who never gave them, nor intended them any provocation, they would have waited until he could be present to defend himself. Sentiments of this description however, Mr: Livingston does not admit, perhaps does not understand, and therefore he cannot mortify me, by comparing my letters to any speeches whatsoever, unless it be to his own.— I never intended nor expected that those letters of mine would have been published. It is not my wish unnecessarily to give offence to any one, much less to offer an insult to persons for whom I have a real regard, but it was my duty to give the true state of facts to my Government, as well as to reply firmly to the inadmissible proposals of the Dutch Committee. Had I imagined the documents would have been brought before the public eye, perhaps I should have altered in some few passages the phraseology; but the substantial truth of facts, and the reasoning upon them would have been exactly the same, in defiance of all the teeth of Livingston and all the slaver of Bache.
        I have at length followed the example, which I should regularly have given to you, and was married last Wednesday the 26th: ulto: to Miss Louisa Catherine Johnson, I can pass no higher eulogium upon her, than to say, she is worthy of being the third Sister, where there were already two so deserving. Our Sister Smith knows her well, and I ardently hope for the time, when she will be equally well-known and beloved by my Sister Adams. She intends writing to

her, as I ought to have done long ago. I hope however you will convince her that the omission has not proceeded from churlishness.
        I once more entreat you to write me as frequently as you can, and for the future you may direct your letters either under cover to Mr: King here or to Mr: S Williams the American Consul at Hamburg, or to Mr: Frederick Delius at Bremen. The two latter places will be those, to which the communications from America will be the most frequent.
        I am with invariable affection your Brother.
      